United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1195
                                   ___________

Lisa Strickland,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Saint Lukes Health System,              *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 28, 2010
                                Filed: June 2, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Lisa Strickland appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action. Having carefully reviewed the record and
considered Strickland’s arguments, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th
Cir. 2006) (de novo standard of review), we conclude summary judgment was proper
for the reasons the district court stated. Accordingly, we affirm, and we grant
appellee’s motion to strike. See 8th Cir. R. 47B.
                        ______________________________



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.